COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00003-CV


Wanda Esker                              §    From the 158th District Court

                                         §    of Denton County (14-00942-158)
v.
                                         §    October 26, 2017

City of Denton, Texas                    §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant Wanda Esker shall bear the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel